DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., US 2020/0334195 A1 (Chen hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Chen discloses a data transmission method (In accordance with implementations of the subject matter described herein, there provides a solution for multipath RDMA transmission; see Chen, paragraph [0003]), implemented by a first 
encapsulating target data into a plurality of remote direct memory access (RDMA) packets according to an RDMA protocol (In some implementations, the NIC 113 may generate at least one packet based on an RDMA message to be transmitted from the NIC 113 to the NIC 123. For example, the NIC 113 may divide the RD MA message into at least one equal-sized field to be encapsulated in at least one UDP/IP/Ethernet packet; see Chen, paragraph [0035]), wherein the target data is data that needs to be written by the first device into a second device for storage (There are four commonly used RDMA operations (also called RDMA verbs): SEND, RECEIVE, WRITE, and READ. Among these, SEND and RECEIVE are two-sided, meaning that a SEND operation always requires a RECEIVE operation at the other side. READ and WRITE are one-sided operations, meaning that applications can directly read or write a remote memory without involvement of a remote CPU; see Chen, paragraph [0019]), 
wherein at least one of the RDMA packets carries a packet sequence number (PSN) (The RoCEv2 data header 240 may include a PSN (referred to as "a second field" herein) of the packet 200 in the RDMA connection between the NIC 113 and the NIC 123; see Chen, paragraph [0039]); and
sending the RDMA packets sequentially to the second device according to a PSN sequence of the RDMA packets (The RDMA header contains a packet sequence number (PSN) which provides continuous sequence number for the RDMA packets in 
wherein each of the RDMA packets carries a data write address of the second device (the RDMA message may include data to be sent and an address in the target memory 122 to be written. The RDMA message may be transmitted to the NIC 123 via the plurality of network paths 140; see Chen, paragraph [0033]), and
wherein the data write address is an address at which each of the RDMA packets is written into the second device such that the second device can obtain the data write address from each of the RDMA packets and write the target data into storage space corresponding to the data write address (The NIC 113 may read corresponding data from the remote memory 122 based on the RDMA request. For example, the read data, together with an address in the target memory 112 to be written, may be included in the RDMA message. The RDMA message may be transmitted from the NIC 123 to the NIC 113 via the plurality of network paths 140. In response to receiving the RDMA message transmitted from the NIC 123, the NIC 113 may directly write the corresponding data included therein into the memory 112; see Chen, paragraph [0033]).
Regarding claim 9, Chen discloses a network device (FIG. 9 is a block diagram of a computing device 900 that can implement a plurality of implementations of the subject matter described herein; see Chen, paragraph [0109]), wherein the network device is a first device (see Chen, Fig. element 110. Also see paragraph [0031], “As shown in FIG. 1, the environment 100 may include a host 110 and a host 120”), wherein the network device comprises:

a memory coupled to the processor and storing instructions that (In a first aspect, the subject matter described herein provides a device. The device comprises: a processing unit; and a memory coupled to the processing unit and storing instructions for execution by the processing unit; see Chen, paragraph [0118]), when executed by the processor (the instructions, when executed by the processing unit, causing the device to perform actions; see Chen, paragraph [0118]), cause the network device to be configured to:
encapsulate target data into a plurality of remote direct memory access (RDMA) packets according to an RDMA protocol (In some implementations, the NIC 113 may generate at least one packet based on an RDMA message to be transmitted from the NIC 113 to the NIC 123. For example, the NIC 113 may divide the RD MA message into at least one equal-sized field to be encapsulated in at least one UDP/IP/Ethernet packet; see Chen, paragraph [0035]), wherein the target data needs to be written by the first device into a second device for storage (There are four commonly used RDMA operations (also called RDMA verbs): SEND, RECEIVE, WRITE, and READ. Among these, SEND and RECEIVE are two-sided, meaning that a SEND operation always requires a RECEIVE operation at the other side. READ and WRITE are one-sided operations, meaning that applications can directly read or write a remote memory without involvement of a remote CPU; see Chen, paragraph [0019]), wherein any one of the RDMA packets carries a packet sequence number (PSN) (The RoCEv2 data header 
send the RDMA packets sequentially to the second device according to a PSN sequence of the RDMA packets (The RDMA header contains a packet sequence number (PSN) which provides continuous sequence number for the RDMA packets in the RDMA connection. At the receiving device, RDMA messages are restored according to the PSNs; see Chen, paragraph [0020]), wherein each of the RDMA packets carries a data write address (the RDMA message may include data to be sent and an address in the target memory 122 to be written. The RDMA message may be transmitted to the NIC 123 via the plurality of network paths 140; see Chen, paragraph [0033]), and wherein the data write address is for writing data in each of the RDMA packets into the second device such that the second device can obtain the data write address from each of the RDMA packets, and write the target data into storage space corresponding to the data write address (The NIC 113 may read corresponding data from the remote memory 122 based on the RDMA request. For example, the read data, together with an address in the target memory 112 to be written, may be included in the RDMA message. The RDMA message may be transmitted from the NIC 123 to the NIC 113 via the plurality of network paths 140. In response to receiving the RDMA message transmitted from the NIC 123, the NIC 113 may directly write the corresponding data included therein into the memory 112; see Chen, paragraph [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2020/0334195 A1 (Chen hereinafter), as applied to the claims above and further in view of Coffman et al., US 2008/0002578 A1 (Coffman hereinafter).
Here is how the references teach the claims.
Regarding claims 3 and 11, Chen discloses the data transmission method of claim 1 and the network device of claim 9. Chen does not explicitly disclose he following features.
Regarding claim 3, wherein each of the RDMA packets carries an RDMA extended transport header, and wherein the RDMA extended transport header indicates the data write address.
Regarding claim 11, wherein each of the RDMA packets carries an RDMA extended transport header, that indicates the data write address.
In the same field of endeavor (e.g., communication system) Coffman discloses a method related networks supporting remote direct memory access that comprises the following features.
Regarding claim 3, wherein each of the RDMA packets carries an RDMA extended transport header (FIG. 10 is a diagram of a packet RDMA write header according to one embodiment of the present invention; see Coffman, paragraph [0022]), and wherein the RDMA extended transport header indicates the data write address (Referencing FIG. 10, an RDMA write header 1031 identifies a packet as an RDMA write and provides the 
Regarding claim 11, wherein each of the RDMA packets carries an RDMA extended transport header (FIG. 10 is a diagram of a packet RDMA write header according to one embodiment of the present invention; see Coffman, paragraph [0022]), that indicates the data write address (Referencing FIG. 10, an RDMA write header 1031 identifies a packet as an RDMA write and provides the memory address in the remote host to which data is to be written; see Coffman, paragraph [0095]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Coffman regarding networks supporting remote direct memory access into the method related to multi-path RDMA transmission of Chen. The motivation to do so is to enhance speed and reliability of remote reads and writes over the network (see Coffman, paragraph [0007]).

Claims 4, 5, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2020/0334195 A1 (Chen hereinafter), in view of Shamis et al., US 2017/0149890 A1 (Shamis hereinafter).
Here is how the references teach the claims.
Regarding claim 4, Chen discloses a data transmission method (In accordance with implementations of the subject matter described herein, there provides a solution for multipath RDMA transmission; see Chen, paragraph [0003]), implemented by a first device (see Chen, Fig. element 110. Also see paragraph [0031], “As shown in FIG. 1, 
sending a data read request to a second device (For example, when the application executed by the CPU 111 initiates a request for an RDMA write operation in the host 110, the RDMA request may be sent to the NIC 113. The NIC 113 may read corresponding data from the memory 112 based on the RDMA request; see Chen, paragraph [0033]), wherein the data read request is based on a remote direct memory access (RDMA) protocol and carries a data read address and a data write address (As another example, when the application executed by the CPU 111 initiates a request for an RDMA read operation in the host 110, the RDMA request may be sent to the NIC 113. The NIC 113 may read corresponding data from the remote memory 122 based on the RDMA request. For example, the read data, together with an address in the target memory 112 to be written, may be included in the RDMA message; see Chen, paragraph [0033]), wherein the data read address is a destination address of target data in the second device (The NIC 113 may read corresponding data from the remote memory 122 based on the RDMA request. For example, the read data, together with an address in the target memory 112 to be written, may be included in the RDMA message; see Chen, paragraph [0033]); … reading the target data from the second device to store the target data at the data write address (For example, when the application executed by the CPU 111 initiates a request for an RDMA write operation in the host 110, the RDMA request may be sent to the NIC 113. The NIC 113 may read corresponding data from the memory 112 based on the RDMA request, and generate an RDMA message to be sent to the NIC 123. For example, the RDMA message may 
receiving a first plurality of RDMA packets sequentially from the second device according to a packet sequence number (PSN) sequence of the first RDMA packets (The RDMA header contains a packet sequence number (PSN) which provides continuous sequence number for the RDMA packets in the RDMA connection. At the receiving device, RDMA messages are restored according to the PSNs; see Chen, paragraph [0020]), wherein each of the first RDMA packets carries a PSN (The RoCEv2 data header 240 may include a PSN (referred to as "a second field" herein) of the packet 200 in the RDMA connection between the NIC 113 and the NIC 123; see Chen, paragraph [0039]), and wherein each of the first RDMA packets comprises the data write address corresponding to data of the packet (the RDMA message may include data to be sent and an address in the target memory 122 to be written. The RDMA message may be transmitted to the NIC 123 via the plurality of network paths 140; see Chen, paragraph [0033]. Also see paragraph [0003], “The first device has an RDMA connection with the second device via a plurality of paths. A first packet in the at least one packet includes a plurality of fields, which include information for transmitting the first packet over a first path of the plurality of paths”);
obtaining the data write address of each of a second plurality of RDMA packets when successfully receiving the second RDMA packets (the NIC 113 may further determine an available window (represented as "awnd" herein) based on the updated cwnd, and the available window may indicate a number of packets allowed to be transmitted to the NIC 123. If the determined available window is greater than 0, the NIC 113 may send a 
writing data of each of the second RDMA packets into the data write address corresponding to each of the second RDMA packets (For the RDMA READ or WRITE operation, for example, since the RoCEv2 data header 240 has included a target address in the memory 122 to be written, the NIC 123 may analyze the RoCEv2 data header 240 to derive the target address, and directly store the data in the packet 200 at the target address; see Chen, paragraph [0043]).
Regarding claim 12, Chen discloses a network device (FIG. 9 is a block diagram of a computing device 900 that can implement a plurality of implementations of the subject matter described herein; see Chen, paragraph [0109]), wherein the network device is a 
a processor (As shown in FIG. 9, the computing device 900 includes a computing device in form of a general computing device. Components of the computing device 900 may include, but are not limited to, one or more processors or processing units 910; see Chen, paragraph [0109]);
a memory coupled to the processor and storing instructions that (In a first aspect, the subject matter described herein provides a device. The device comprises: a processing unit; and a memory coupled to the processing unit and storing instructions for execution by the processing unit; see Chen, paragraph [0118]), when executed by the
processor (the instructions, when executed by the processing unit, causing the device to perform actions; see Chen, paragraph [0118]), cause the network device to be configured to:
send a data read request to a second device (For example, when the application executed by the CPU 111 initiates a request for an RDMA write operation in the host 110, the RDMA request may be sent to the NIC 113. The NIC 113 may read corresponding data from the memory 112 based on the RDMA request; see Chen, paragraph [0033]),
wherein the data read request is based on a remote direct memory access (RDMA) protocol and carries a data read address and a data write address (As another example, when the application executed by the CPU 111 initiates a request for an RDMA read operation in the host 110, the RDMA request may be sent to the NIC 113. The NIC 113 
receive a first plurality of RDMA packets sequentially from the second device according to a packet sequence number (PSN) sequence of the first RDMA packets (The RDMA header contains a packet sequence number (PSN) which provides continuous sequence number for the RDMA packets in the RDMA connection. At the receiving device, RDMA messages are restored according to the PSNs; see Chen, paragraph [0020]),  wherein each of the first RDMA packets carries a PSN (The RoCEv2 data header 240 may include a PSN (referred to as "a second field" herein) of the packet 200 in the RDMA connection between the NIC 113 and the NIC 123; see Chen, paragraph [0039]), and wherein each of the first RDMA packets comprises the data write address 
obtain the second data write address of each of a second plurality of RDMA packets when successfully receiving the second RDMA packets (the NIC 113 may further determine an available window (represented as "awnd" herein) based on the updated cwnd, and the available window may indicate a number of packets allowed to be transmitted to the NIC 123. If the determined available window is greater than 0, the NIC 113 may send a next packet over the path where the ACK is received; see Chen, paragraph [0057]. Also see paragraph [0043], “For the RDMA READ or WRITE operation, for example, since the RoCEv2 data header 240 has included a target address in the memory 122 to be written, the NIC 123 may analyze the RoCEv2 data header 240 to derive the target address, and directly store the data in the packet 200 at the target address”), wherein  a second quantity of the second RDMA packets are less than or equal to a first quantity of the first RDMA packets (In some implementations, for a returned ACK, the NIC 113 may transmit more than one packet. For example, when the determined available window awnd is greater than 1, the NIC 113 may transmit more than one packet … For example, the predetermined threshold indicates a maximum number of packets allowed to be transmitted at one time over a single path. If 
write data of each of the second RDMA packets into the data write address corresponding to each of the second RDMA packets (For the RDMA READ or WRITE operation, for example, since the RoCEv2 data header 240 has included a target address in the memory 122 to be written, the NIC 123 may analyze the RoCEv2 data header 240 to derive the target address, and directly store the data in the packet 200 at the target address; see Chen, paragraph [0043]).
Regarding claims 4 and 12, Chen does not explicitly disclose reserving the data write address. In the same field of endeavor (e.g., communication system) Shamis discloses a method related to direct memory access (DMA) that enable a device or process of a local host computing device to directly read and write local memory of that host device that comprises reserving the data write address (Regardless of how the address is obtained, the RDMA-based writes to the address is protected via a reservation during the write process to ensure consistency of the shared memory; see Shamis, paragraph [0213]); 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Shamis regarding direct memory access (DMA) that enable a device or process of a local host computing device to directly read and write local memory of that host device into the method related to multi-path RDMA transmission of Chen. The motivation to do so is to 
Regarding claim 5, Chen discloses, wherein after receiving the first RDMA packets sequentially from the second device according to the PSN sequence of the first RDMA packets (The RDMA header contains a packet sequence number (PSN) which provides continuous sequence number for the RDMA packets in the RDMA connection. At the receiving device, RDMA messages are restored according to the PSNs; see Chen, paragraph [0020]), the data transmission method further comprises determining a reception status of each bit in a bitmap table of the first device based on a reception situation of the first RDMA packets (In some implementations, a bitmap data structure may be used at the NIC 123 acting as the receiver side to track arrived packets. FIG. 4 is a diagram illustrating an example bitmap data structure 400 for tracking the received packets according to implementations of the subject matter described herein; see Chen, paragraph [0068]), wherein the reception status is a reception success state (the process 800 further comprises: in response to the bitmap indicating that the at least one packet associated with the RDMA message has been received, clearing a respective location corresponding to the at least one packet in the bitmap so as to record a state of a packet associated with another RDMA message; see paragraph [0105]), and wherein the PSN of each of the first RDMA packets corresponds to a separate bit in the bitmap table (the bitmap 400 may have L slots, for example, each of which may include two bits for recording a state of a packet. A header 410 of the bitmap 400 corresponds to a packet with a sequence number rev next, rev next indicates a sequence number of a 
Regarding claim 13, Chen discloses, wherein the instructions further cause the network device to be configured to;
determine a reception status of each bit in a bitmap table of the first device based on a reception situation of the first RDMA packets (In some implementations, a bitmap data structure may be used at the NIC 123 acting as the receiver side to track arrived packets. FIG. 4 is a diagram illustrating an example bitmap data structure 400 for tracking the received packets according to implementations of the subject matter described herein; see Chen, paragraph [0068]), wherein the reception status is a reception success state (the process 800 further comprises: in response to the bitmap indicating that the at least one packet associated with the RDMA message has been received, clearing a respective location corresponding to the at least one packet in the bitmap so as to record a state of a packet associated with another RDMA message; see paragraph [0105]), and wherein the PSN of each of the first RDMA packets corresponds to a separate bit in the bitmap table (the bitmap 400 may have L slots, for example, each of which may include two bits for recording a state of a packet. A header 410 of the bitmap 400 corresponds to a packet with a sequence number rev next, rev next indicates a sequence number of a next packet desired to be received by the receiving device. That is, the bitmap 400 may record states of packets with sequence numbers ranging from rev next to rcv_next+L-1; see Chen, paragraph [0068]).
Regarding claim 17, Chen discloses, wherein after receiving the first RDMA packets sequentially from the second device according to the PSN sequence of the first RDMA packets (The RDMA header contains a packet sequence number (PSN) which provides continuous sequence number for the RDMA packets in the RDMA connection. At the receiving device, RDMA messages are restored according to the PSNs; see Chen, paragraph [0020]), the data transmission method further comprises determining a reception status of each bit in a bitmap table of the first device based on a reception situation of the first RDMA packets (In some implementations, a bitmap data structure may be used at the NIC 123 acting as the receiver side to track arrived packets. FIG. 4 is a diagram illustrating an example bitmap data structure 400 for tracking the received packets according to implementations of the subject matter described herein; see Chen, paragraph [0068]), wherein the reception status is a reception failure state (in response to determining that the location corresponding to the first packet is absent in the bitmap, determining a packet to be retransmitted based on the bitmap; generating a negative acknowledgement indicating the packet to be retransmitted; and transmitting the negative acknowledgement to the NIC 113 over the first path; see Chen, paragraph [0104]), and wherein the PSN of each of the first RDMA packets corresponds to a separate bit in the bitmap table (the bitmap 400 may have L slots, for example, each of which may include two bits for recording a state of a packet. A header 410 of the bitmap 400 corresponds to a packet with a sequence number rev next, rev next indicates a sequence number of a next packet desired to be received by the receiving device. That is, the bitmap 400 may record states of packets with sequence numbers ranging from rev next to rcv_next+L-1; see Chen, paragraph [0068]).
Regarding claim 18, Chen discloses, wherein the instructions further cause the network device to be configured to determine a reception status of each bit in a bitmap table of the first device based on a reception situation of the first RDMA packets (In some implementations, a bitmap data structure may be used at the NIC 123 acting as the receiver side to track arrived packets. FIG. 4 is a diagram illustrating an example bitmap data structure 400 for tracking the received packets according to implementations of the subject matter described herein; see Chen, paragraph [0068]), wherein the reception status is a reception failure state (in response to determining that the location corresponding to the first packet is absent in the bitmap, determining a packet to be retransmitted based on the bitmap; generating a negative acknowledgement indicating the packet to be retransmitted; and transmitting the negative acknowledgement to the NIC 113 over the first path; see Chen, paragraph [0104]), and wherein the PSN of each of the first RDMA packets corresponds to a separate bit in the bitmap table (the bitmap 400 may have L slots, for example, each of which may include two bits for recording a state of a packet. A header 410 of the bitmap 400 corresponds to a packet with a sequence number rev next, rev next indicates a sequence number of a next packet desired to be received by the receiving device. That is, the bitmap 400 may record states of packets with sequence numbers ranging from rev next to rcv_next+L-1; see Chen, paragraph [0068]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2020/0334195 A1 (Chen hereinafter), in view of Shamis et al., US .
Here is how the references teach the claims.
Regarding claims 8 and 16, Chen and Shamis discloses the data transmission method of claim 4 and the network device of claim 12. Chen and Shamis do not explicitly discloses the following features.
Regarding claim 8, wherein the data read request carries an RDMA extended transport header field, that indicates the data write address.
Regarding claim 16, wherein the data read request carries an RDMA extended transport header field that indicates the second data write address.
In the same field of endeavor (e.g., communication system) Coffman discloses a method related networks supporting remote direct memory access that comprises the following features.
Regarding claim 8, wherein the data read request carries an RDMA extended transport header field (FIG. 11 is a diagram of a packet atomic fetch add request header according to one embodiment of the present invention; see Coffman, paragraph [0023]), that indicates the data write address (Referencing FIG. 11, one embodiment may support an atomic fetch add and identify such a request with atomic fetch add header 1133. An atomic fetch/add operation performs an atomic read of a remote 64-bit memory location, adds to that value the data supplied in the request, and then writes the result to that same memory location. The original data is returned in an atomic response header, discussed below with reference to FIG. 13. This header may include 
Regarding claim 16, wherein the data read request carries an RDMA extended transport header field (FIG. 11 is a diagram of a packet atomic fetch add request header according to one embodiment of the present invention; see Coffman, paragraph [0023]) that indicates the second data write address (Referencing FIG. 11, one embodiment may support an atomic fetch add and identify such a request with atomic fetch add header 1133. An atomic fetch/add operation performs an atomic read of a remote 64-bit memory location, adds to that value the data supplied in the request, and then writes the result to that same memory location. The original data is returned in an atomic response header, discussed below with reference to FIG. 13. This header may include atomic address, add data, atomic key, and atomic identifier fields, which are known in the art; see Coffman, paragraph [0096]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Coffman regarding networks supporting remote direct memory access into the method related to multi-path RDMA transmission of Chen and Shamis. The motivation to do so is to enhance speed and reliability of remote reads and writes over the network (see Coffman, paragraph [0007]).

Allowable Subject Matter
Claims 2, 6, 7, 10, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/03/2021